        18-01637-jlg    Doc 10   Filed 01/24/19    Entered 01/24/19 11:13:50     Main Document
                                                  Pg 1 of 3


        FOLEY & LARDNER LLP
        Katherine R. Catanese
        90 Park Avenue
        29th Floor
        New York, NY 10016-1314
        Telephone: (212) 338-3566
        Facsimile: (212) 687-2329
        Email: kcatanese@foley.com
        Counsel for Panos Seretis

        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK

        IN RE:

                                                                     Chapter 7
        PANOS PAPADOPOULOS SERETIS
                                                                     Case No. 18-11852-JLG
                                     Debtor.


        YANNIS (IOANIS) BONIKOS, RIGEL SHAHOLLI
        AND DIMITIRIOS OIKONOMOPOULOS,
                                                                     Adv. Pro. No. 18-01637-JLG
                                     Plaintiff,

                             -against-

        PANOS SERETIS,

                                     Defendant.


                        SECOND STIPULATION FOR A BRIEFING SCHEDULE
                                REGARDING THE COMPLAINT

                       WHEREAS, on or about September 24, 2018, YANNIS (IOANIS) BONIKOS,

        RIGEL SHAHOLLI AND DIMITIRIOS OIKONOMOPOULOS (“PLAINTIFF”) filed a

        complaint (the “Complaint”) against PANOS SERETIS (“DEFENDANT”);




4827-5599-6805.2
        18-01637-jlg       Doc 10    Filed 01/24/19    Entered 01/24/19 11:13:50       Main Document
                                                      Pg 2 of 3


                         WHEREAS, on or about December 12, 2018, the Court issued a Third Summons

        with Notice issued by Clerk's Office with Pre-Trial Conference set for January 31, 2019 at 10:00

        A.M. at Courtroom 601;

                   WHEREAS, on December 14, 2018, DEFENDANT was served with the Complaint;

                   WHEREAS, on January 4, 2019, PLAINTIFFS and DEFENDANT entered into a

        Stipulation for a Briefing Schedule Regarding the Complaint (the “Stipulation”) giving the

        DEFENDANT up to and including January 28, 2019 to answer or respond to the Complaint;

        allowing PLAINTIFFS to have up to and including February 11, 2019 to file an opposition, if

        any; and granting DEFENDANT, up to and including February 25, 2019 to file a reply;

                   WHEREAS, On January 10, 2019, the Court So Ordered the Stipulation (D.E. #9).

                   NOW, THEREFORE, the PLAINTIFFS and DEFENDANT, by and through their

        undersigned counsel, hereby enter into this Second Stipulation for a Briefing Schedule

        Regarding the Complaint and stipulate as follows:

                   1.    The Parties are currently in settlement negotiations and request extended

        deadlines to continue to work toward resolution;

                   2.    The Parties agree that the January 31, 2019 pretrial conference should be

        adjourned to March 12, 2019 at 11:00 a.m.

                   3.    The Parties agree that Defendant shall have up to and including February 27,

        2019 to answer or otherwise respond to the Complaint;

                   4.    Plaintiffs shall have up to and including March 13, 2019 to file an opposition if

        any;

                   5.    Defendant shall have up to and including March 27, 2019 to file a reply;




                                                         2
4827-5599-6805.2
        18-01637-jlg     Doc 10     Filed 01/24/19    Entered 01/24/19 11:13:50      Main Document
                                                     Pg 3 of 3


                   6.   Defendant acknowledges service of the Complaint; provided however, that

        nothing herein shall be deemed to waive any right of Defendants to contest or challenge personal

        jurisdiction.

                   7.   Unless expressly stated above, this Stipulation is made without prejudice to the

        Parties’ rights and defenses, all of which, including, but not limited to, lack of personal

        jurisdiction, are expressly reserved.

        Dated: New York, New York
               January 23, 2019


        FOLEY & LARDNER LLP                          VARACALLI & HAMRA, LLP

        /s/ Katherine Catanese                       /s/ Abraham Hamra
        FOLEY & LARDNER LLP                          VARACALLI & HAMRA, LLP
        Katherine R. Catanese                        Abraham Hamra
        90 Park Avenue                               32 Broadway
        29th Floor                                   Suite 1818
        New York, NY 10016-1314                      New York, NY 10004
        Telephone: (212) 338-3566                    Telephone: 646-590-0571
        Email: kcatanese@foley.com                   Email: ahamra@vhllp.com
        Counsel for Panos Seretis                    Counsel for Plaintiffs



        IT IS SO ORDERED:
        Dated: _______________, 2019

        __________________________
        The Honorable James L. Garrity, Jr.
        United States Bankruptcy Judge




                                                        3
4827-5599-6805.2
